Citation Nr: 1757992	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating for basal cell carcinoma, currently 10 percent. 

2. Entitlement to a higher initial rating for squamous cell carcinoma, currently 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from May 1983 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The October 2009 rating decision continued a noncompensable rating for basal cell carcinoma, characterized as including the right clavicle and associated scars under Diagnostic Code 7833.  38 C.F.R. § 4.118.  At that time, the record showed that the basal cell carcinoma involved the right upper arm, left arm, base of spine, left inner thigh, and left posterior ankle. 

The February 2010 rating decision granted service connection for squamous cell carcinoma and assigned a noncompensable rating effective March 6, 2009 under Diagnostic Code 7818.  38 C.F.R. § 4.118.  At that time, the record showed that the squamous cell carcinoma involved the right upper arm and sternal notch. 

In January 2014, the Board remanded the case for additional development.  In a May 2014 rating decision, the Appeals Management Center (AMC) granted service connection for a scar on the posterior neck and assigned a 10 percent rating under Diagnostic Code 7800, as well as for scars on the left upper extremity, right upper extremity, anterior trunk, posterior trunk, and left lower extremity, assigning each a noncompensable rating under Diagnostic Code 7802.  The AMC found the scars to be secondary to the service-connected basal cell carcinoma, and that the evaluation of those disabilities was inextricably intertwined with the claim for an increased rating for the basal cell carcinoma on appeal.  

In August 2016, the Board again remanded the case for additional development.  In a November 2016 rating decision, the AMC granted service connection for a scar on the left lower extremity, specifically on the inner thigh, as secondary to the service-connected squamous cell carcinoma, and assigned a 10 percent rating under Diagnostic Code 7804.  

In April 2017, the Board once again remanded the case for additional development.  At that time, despite the Veteran's statement indicating a withdrawal of the claim regarding the scar on the left inner thigh, given her representative's assertion that all of her scars had worsened, the Board found that the claim remained on appeal.  In a September 2017 rating decision, the AMC granted service connection for actinic keratosis, as secondary to the service-connected squamous cell carcinoma, and assigned a noncompensable rating.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

The Board notes that actinic keratosis was added to the Veteran's squamous cell carcinoma and evaluated together under Diagnostic Code 7818.  However, the Board observes that actinic keratosis is not a malignant skin neoplasm and should not be rated as such with the squamous cell carcinoma.  Moreover, the Veteran has not filed a notice of disagreement to the evaluation of actinic keratosis and the RO has not developed the issue for appeal.  Thus, the issue is not before the Board.  As such, the only issues before the Board are those regarding the evaluation of basal cell carcinoma and squamous cell carcinoma.  To simplify the analysis of the basal cell carcinoma, and better correspond with that of squamous cell carcinoma, the Board has recharacterized the issue as stated on the title page.


FINDINGS OF FACT

1. The Veteran's basal cell carcinoma has been manifested by one scar with one characteristic of disfigurement, that on the posterior neck, but not by deep and nonlinear scars that cover an area of at least 6 square inches (39 sq. cm.), superficial and nonlinear scars that cover an area or areas of 144 square inches (929 sq. cm.) or greater, scars that are painful or unstable, or scars that cause any disabling effect.  

2. The Veteran's squamous cell carcinoma has been manifested by one scar that is painful, that on the left inner thigh, but not by deep and nonlinear scars that cover an area of at least 6 square inches (39 sq. cm.), superficial and nonlinear scars that cover an area or areas of 144 square inches (929 sq. cm.) or greater, or scars that cause any disabling effect.  


CONCLUSIONS OF LAW

1. The criteria for an increased rating for basal cell carcinoma, currently 10 percent, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2017).   

2. The criteria for a higher initial rating for squamous cell carcinoma, currently 10 percent, have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice with respect to her claim for an increased rating for basal cell carcinoma in March 2009.  The claim for a higher rating for squamous cell carcinoma arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  As the Veteran asserted in a May 2014 statement that the findings of an April 2014 VA examination were inadequate because the examiner did not properly assess the pain associated with one of her scars, the Board requested a new examination, which was afforded in July 2017.  While the Veteran's representative asserted in a November 2017 statement that the findings of the July 2017 VA examination were inadequate because the examiner was not a dermatologist but merely a nurse practitioner, the Board is entitled to assume the competency of a VA examiner and the adequacy of his or her opinion without demonstrating why the examiner's report was competent and sufficiently informed.  See Sickels v. Shinseki, 643 F.3d, 1362 (Fed. Cir. 2011).  The Board's review of the July 2017 VA examination report does not reveal any indication that the findings are inadequate.  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the veteran has disagreed with the initial rating assigned, evaluation of the medical evidence since the effective date of service connection and consideration of the appropriateness of "staged" ratings (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, VA received the Veteran's claim for an increased rating for her basal cell carcinoma on March 6, 2009.

The Veteran's basal cell carcinoma, including on the right clavicle and associated scarring, has been assigned a 0 percent (noncompensable) rating under Diagnostic Code 7833.  38 C.F.R. § 4.118 (2017).  A separate 10 percent rating has also been assigned for a scar on the posterior neck, as secondary to the basal cell carcinoma, under Diagnostic Code 7800.  38 C.F.R. § 4.118.  Noncompensable ratings have also been assigned for scars on the anterior trunk, left upper extremity, right upper extremity, and left lower extremity, all as secondary to the basal cell carcinoma, under Diagnostic Code 7802.  38 C.F.R. § 4.118.  Together, the scars due to basal cell carcinoma currently warrant a 10 percent rating.

During the course of the Veteran's increased rating claim for basal cell carcinoma, service connection for squamous cell carcinoma, to include associated scars, has been granted and assigned a noncompensable rating under Diagnostic Code 7818.  38 C.F.R. § 4.118.  Actinic keratosis was later added as secondary to the squamous cell carcinoma and evaluated together with the squamous cell carcinoma under Diagnostic Code 7818, but the overall disability remained noncompensable.  Here, the Board reiterates that actinic keratosis is a separate and distinct skin disorder that will be separately evaluated and will not be addressed in this decision.  A separate 10 percent rating has been assigned for a scar on the left inner thigh, as secondary to the squamous cell carcinoma, under Diagnostic Code 7804.  All of these grants were made effective March 6, 2009.  Together, the scars due to squamous cell carcinoma currently warrant a 10 percent rating.

Initially, the Board notes that basal cell carcinoma is more appropriately evaluated under Diagnostic Code 7818.  Butts v. Brown, 5 Vet. App. 532 (1993).  The Board observes that basal cell carcinoma is not a malignant melanoma.  Thus, Diagnostic Code 7833, which is for malignant melanoma, is inappropriate.  Rather, Diagnostic Code 7818, which is for malignant skin neoplasms other than malignant melanoma, is the more appropriate Diagnostic Code to evaluate basal cell carcinoma.  While the Veteran's basal cell carcinoma has been evaluated under Diagnostic Code 7833, the rating criteria for malignant melanoma are the same as those for malignant skin neoplasms under Diagnostic Code 7818.  Thus, the Veteran is not prejudiced by this change in Diagnostic Code.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is also permissible to switch Diagnostic Codes to reflect more accurately a Veteran's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a Veteran may be entitled).

Under Diagnostic Code 7818 for malignant skin neoplasms other than malignant melanoma, the disability is rated as disfigurement of the head, face, or neck (under Diagnostic Code 7800), scars (under Diagnostic Code 7801, 7802, 7803, 7804, or 7805), or impairment of function.  

Under Diagnostic Code 7800, a 10 percent rating is warranted for a burn scar(s) of the head, face, or neck; a scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck when there is one characteristic of disfigurement.  Note (1): The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7801, a 10 percent rating is warranted for a burn scar(s) or scar(s) due to other causes not of the head, face, or neck that are deep and nonlinear and cover an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Note (1): A deep scar is one associated with underlying soft tissue damage.  Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

Under Diagnostic Code 7802, a 10 percent rating is warranted for a burn scar(s) or scar(s) due to other causes not of the head, face, or neck that are superficial and nonlinear and cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful, and a 20 percent rating is warranted for three or four scars that are unstable or painful.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

Under Diagnostic Code 7805 for other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 to 7804 will be evaluated under an appropriate Diagnostic Code.

The Veteran was examined by VA in May 2009, April 2014, and July 2017.  None of the scars was painful or unstable on examination.  None of the scars resulted in any limitation of function.  The May 2009 examiner stated that the Veteran's scars do not result in any functional impairment, and the latter two examiners indicated that the scars do not impact the Veteran's ability to work.  

Using the measurements yielding the largest dimensions, the Veteran has the following scars due to basal cell carcinoma:

Scar on the right upper arm deltoid 3.0 cm. by 2.5 cm.
Scar on the right posterior shoulder 1.5 cm. by 1.5 cm.
Scar on the left upper arm 1.0 cm. by 1.0 cm.
Scar on the left forearm 1.0 cm. by 0.5 cm.
Scar on the posterior neck 2.5 cm. by 1.0 cm.
Scar on the right upper back 1.5 cm. by 1.5 cm.
Scar on the right mid back (deep not linear) 1.5 cm. by 1.5 cm.
Scar on the left posterior ankle 1.0 cm. by 1.0 cm.

Again, using the measurements yielding the largest dimensions, the Veteran has the following scars due to squamous cell carcinoma:

Scar on the sternal notch 2.5 cm. by 0.2 cm.
Scar on the right upper chest 1.0 cm. by 1.0 cm.
Scar on the left inner thigh (deep not linear) 5.0 cm. by 3.0 cm.

With respect to scars of the head, face, or neck, while the May 2009 examiner indicated that all of the scars were disfiguring, only the April 2014 examination revealed a scar of the head, face, or neck with any characteristic of disfigurement, that of the scar on the posterior neck measuring 1.0 cm wide, meeting the one characteristic of disfigurement of being at least 0.6 cm. wide.  Thus, with only one characteristic of disfigurement, the Veteran's scar on the posterior neck due to basal cell carcinoma warrants no more than the current 10 percent rating under Diagnostic Code 7800.  The Veteran does not have a scar of the head, face, or neck due to squamous cell carcinoma.

With respect to deep and nonlinear scars, the Veteran's scar on the right mid back (1.5 cm. by 1.5 cm.) due to basal cell carcinoma covers an area of 2.25 sq. cm. and the scar on the left inner thigh (5.0 cm. by 3.0 cm.) due to squamous cell carcinoma covers an area of 15.0 sq. cm.  Even together, at a total of 17.25 sq. cm., all of the scars cover less than 6 square inches (39 sq. cm.).  Thus, a compensable rating is not warranted under Diagnostic Code 7801.

With respect to superficial and nonlinear scars, the Veteran's scars on the right upper arm deltoid (7.5 sq. cm.), right posterior shoulder (2.25 sq. cm.), left upper arm (1.0 sq. cm.), left forearm (0.5 sq. cm.), right upper back (2.25 sq. cm.), and left posterior ankle (1.0 sq. cm.) due to basal cell carcinoma cover 14.0 sq. cm. and scars on the sternal notch (0.5 sq. cm.) and right upper chest (1.0 sq. cm.) due to squamous cell carcinoma cover 1.5 sq. cm.  Even together, at a total of 16 sq. cm., all of the scars cover less than 144 square inches (929 sq. cm.).  Thus, a compensable rating is not warranted under Diagnostic Code 7802.  

With respect to scars that are unstable or painful, the Veteran has only indicated that one of her scars, that on the left inner thigh, is painful.  As the Veteran is competent to report that she has pain in that scar, a 10 percent rating has been assigned for that scar under Diagnostic Code 7804.  She has not asserted, and examinations have not shown, that any of her other scars is painful or unstable.  Thus, with only one scar that is painful, the Veteran's scar on the left inner thigh due to squamous cell carcinoma warrants no more than the current 10 percent rating.  

None of the Veteran's scars has been shown to cause any disabling effect not considered in a rating provided under Diagnostic Codes 7800 to 7804.  Thus, a separate compensable rating under Diagnostic Code 7805 is not warranted.

In summary, the Veteran's basal cell carcinoma has been manifested by one scar with one characteristic of disfigurement, that on the posterior neck warranting a 10 percent rating under Diagnostic Code 7800, but not by deep and nonlinear scars that cover an area of at least 6 square inches (39 sq. cm.), superficial and nonlinear scars that cover an area or areas of 144 square inches (929 sq. cm.) or greater, scars that are painful or unstable, or scars that cause any disabling effect.  Accordingly, an increased rating for basal cell carcinoma, currently 10 percent, is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's squamous cell carcinoma has been manifested by one scar that is painful but not unstable, that on the left inner thigh warranting a 10 percent rating under Diagnostic Code 7804, but not by deep and nonlinear scars that cover an area of at least 6 square inches (39 sq. cm.), superficial and nonlinear scars that cover an area or areas of 144 square inches (929 sq. cm.) or greater, or scars that cause any disabling effect.  Accordingly, a higher initial rating for squamous cell carcinoma, currently 10 percent, is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. 49.

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2017).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected scars due to basal and squamous cell carcinomas, but the medical evidence reflects that those manifestations are not present in this case, namely requisite number of characteristics of disfigurement or sq. cm., or painful or unstable scars.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which is the residual scarring from the excision of cancerous lesions, one of which is disfiguring and one of which is painful.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

An increased rating for basal cell carcinoma, currently 10 percent, is denied. 

A higher initial rating for squamous cell carcinoma, currently 10 percent, is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


